Title: Articles of Agreement Between Alexander Hamilton and Robert Elliot and Elie Williams, 1 January 1794
From: Hamilton, Alexander,Elliot, Robert,Williams, Elie
To: 


Philadelphia, January 1, 1794. “… This Indenture witnesseth, that … Alexander Hamilton, for and on behalf of the United States of America, and … Robert Elliott and Elie Williams for themselves, their Heirs Executors and Administrators have mutually covenanted and agreed … as follows: First, that the parties of the second part … shall supply, and issue as many Rations to consist of the articles herein after specified as shall be required of them for the service of the United States, for and during the year, one thousand Seven hundred and ninety four, at the respective places and prices herein after declared.…”
